NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROLAND I. KEHANO, SR.,                          No.    19-15512

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00018-SOM-KJM

 v.
                                                MEMORANDUM*
SCOTT HARRINGTON, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Hawaii state prisoner Roland I. Kehano, Sr. appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Kehano’s motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Washington v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

      The district court properly denied Kehano’s motion to proceed IFP because

Kehano had filed three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and he did not plausibly allege that he was “under

imminent danger of serious physical injury” at the time he lodged the complaint.

See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055-56

(9th Cir. 2007) (discussing the imminent danger exception to § 1915(g)).

      The district court did not abuse its discretion by denying Kehano’s motions

for reconsideration because Kehano failed to establish any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e) and 60(b)).

      We reject as without merit Kehano’s contentions concerning collusion

between the district court judge and Kehano’s son’s health care providers.

      Kehano’s pending motions raise issues outside the scope of this appeal and

are denied.

      AFFIRMED.




                                          2                                    19-15512